 428DECISIONSOF NATIONALLABOR RELATIONS BOARDNeptuneWaterMeter'Company,aDivision ofNeptune-International Corporationand-Interna-tionalUnion of Electrical,Radio and MachineWorkers,AFL-CIO-CLC, andits Local 694Neptune,Water Meter CompanyandInternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO-CLC, and its Local 694, Petitioner.Cases 10-CA-10931, 10-CA-10969, 10-CA-11063, 10-CA-11089, and 10-RC-10192November 7, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn _ June 16, 1975, Administrative Law JudgeRobert E.Mullin issued the attached Decision in thisproceeding.Thereafter, the Respondent Employerfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge to theextent consistent herewith and to adopt his recom-mended Order.The Administrative Law Judge found,inter alia,that Respondent violated Section 8(a)(1) of the Actthrough Supervisor Studioso's interrogating employ-eePatterson about a list which the latter wascirculating and asking employees to sign. EmployeePatterson testified as to four different conversationsinwhich he attributed a number of antiunionremarks to Studioso. The Administrative Law Judgenoted that throughout much of the time Pattersonwas onthe stand he gave the impression that he waswithholding information, and that he "was not afrank or convincing witness in connection with thisaspect of his employment history." The Administra-tive Law Judge further found that most of Studioso'sdenials weremore credible than the testimony ofPatterson and consequently found that, as to the fourconversations, the testimony of Studioso that deniedmaking antiunion remarks and predictions was themoreplausible. In one aspect of the foregoing,however, Studioso acknowledged having questionedPatterson about a list the latter was circulatingamong hiscoworkers. Studioso testified that cowork-ers of Patterson had come to him with the complaintthat Patterson wanted them to sign a paper to go to aChristmas or birthday party and the employees asked221 NLRB No. 72Studioso if they had to sign; the inference thatStudioso got was that the employees did not want togo to the party. Upon seeing Patterson in the Plant,Studioso asked Patterson if he was having a partyand "why did he want people to. sign to go to hisparty." Studioso testified that he got no responsefrom Patterson and did not think anything moreabout it but just walked away. According toPatterson, he told Studioso that the list was for, aparty that he was going to have, although in fact itwas for a union meeting. Studioso credibly testified,and Patterson admitted, that Studioso was not toldwhat the list actually was., In view of this and the factthat Studioso's credited testimony shows no otherprior or subsequent antiunion remarks or predic-tions, we disagree with the Administrative Law Judgeand fmd that in these circumstances Studioso'squestion to Patterson concerning a list did notconstitute a violation of Section 8(a)(l).1 Specifically,it seems to us that reports of Patterson's Christmas orbirthdayparty solicitationson the plant floornaturally aroused' some curiosity, and we do notbelieve that, standing alone, an obvious questionabout these activities could reasonably be viewed ashaving the tendency to interfere with the exercise ofwholly unrelated, undisclosed protected concertedactivity.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge includingremand of the representation proceeding to theRegional Director so that a new election may beconducted,and hereby orders that RespondentNeptuneWaterMeter Company, a Division ofNeptune International Corporation, Tallassee, Ala-bama, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.1Thus, in agreeing with the AdministrativeLaw Judge's conclusion thatthere is merit in the objections and that the election should be set aside, wedo not rely on or includeStudioso's conduct as a basis for that agreement;rather,we find sufficient basis for agreement absentany violation byStudioso.DECISIONSTATEMENT OF THE CASEROBERT E. MuLLUN, Administrative Law Judge: This is aconsolidated proceeding involving allegations that theabove-named Respondent engaged in unfair labor prac-tices in violation of Section 8(a)(1) and (3) of the Act andobjections to conduct affecting the results of an election NEPTUNE WATER METER CO.429held pursuant to a petition filed by the above-namedUnion on October 24, 1974, in Case 10-RC-10192.1The unfair labor practice allegations are set forth in acomplaint in Case 10-CA-10931 issued on November 18,1974,2 in a consolidated complaint and notice of hearing inCases 10-CA-10931 and' 10969 issued on December 3,1974,3 and in a consolidated complaint and notice ofhearing in Cases 10-CA-11063 and 11089, issued onFebruary 26, 1975.4 In its various answers, duly filed, theRespondent conceded -certain facts with respect to itsbusiness operations, but it denied all allegations that it hadcommitted any unfair labor practices:The election in Case 10-RC-10192 was conducted onDecember 19. Out of approximately 329 eligible voters 140cast valid votes for, and 176 cast valid votes against, thepetitioningUnion. There were six challenged ballots andno void ballots. After the election the Union timely filedobjections to the election. After a preliminary investiga-tion, the Regional Director concluded that the Union'sObjections 5, 9, and 11 raised substantial and materialfactual and credibility issues which could best be resolvedafter a hearing thereon. Accordingly, the aforesaid objec-tions were consolidated for hearing with the unfair laborpractice allegations of the various complaints enumeratedabove.The hearing on these consolidated matters was held inTallassee, Alabama, on March 19, 20, and 21, 1975. At thehearing, all parties were represented by counsel. All weregiven full opportunity to examine and cross-examinewitnesses, and to file briefs. The parties waived oralargument. A motion to dismiss, made at the close of thehearing, was taken under advisement. It is disposed of asappears hereinafter in this Decision. On April 23, 1975, theGeneral Counsel, the Union, and the Respondent-submit-ted briefs .5 Upon the entire record in the case, includingthe briefs of counsel, and from my observation of thewitnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation, with an office,plant, ^ and place of business at Tallassee, Alabama, isengaged in the manufacture and sale of water meters.During a representative calendar year, it sold and shippedfinished products valued in excess of $50,000 directly tocustomerslocated outside the State of Alabama. Upon theforegoing facts, the Respondent concedes, and it is nowfound, that Neptune Water Meter Company, a Division of1Unless otherwiseindicated, all dates are for the year, 1974.2On a chargefiled on September 23, an amended charge filed onSeptember25, and a second amended chargefiled on November 43The charge in Case 10-CA-10969 was f led on October 18.4The charge in Case 10-CA-11063 was filed on December 30, 1974, andthe chargein Case 10-CA-11089 on January 27, 1975.5On May 8, 1975, the Administrative Law Judge issued an order andnoticecorrecting the transcript in certain particulars An opportunity tomovefor additional corrections was accorded all counsel, but no suchmotion has beenreceived. The aforesaid order and notice has been markedas ALJ Exh. I and placed in the exhibit file.eThe name of Local694, as wellas that of the International, hasappeared on the ballotin two elections at the Respondent's plant withoutchallenge.At the instanthearing,however, the Respondent, whileNeptuneInternationalCorporation,is engaged in businesswithin the meaning of the Act.H. THELABOR ORGANIZATIONS INVOLVEDInternationalUnion of Electrical,Radio and MachineWorkers,AFL-CIO-CLC, and itsLocal 694(herein jointlycalledUnion, or IUE),are labor organizations within themeaning ofthe Act .6-III.THEALLEGEDUNFAIR LABOR PRACTICESA.IntroductionIn the fall of 1973, the Union petitioned for arepresentation election which it lost. In the summer of 1974theUnion resumed its organizational campaign. OnOctober 30, 1974, it filed a petition in Case 10=RC=10192,which ultimately resulted in the holding of a secret ballotelection on' December 19, wherein the Union again lost.The General Counsel alleges that during the course ofthe Union's organizational efforts the Respondent engagedin many violations of Section 8(a)(1) and that it discrimina-torily discharged -employees Thomas T. McLemore, Wil-liam D. Tyson, and William E. Patterson. All of theseallegations are denied by the Respondent.The Respondent conceded the supervisory status of allwho were so alleged by the General Counsel. In this regardthere is an issue only as to the status of Curtis Purcell andWilliam Thompson, both of whom were alleged by theGeneral Counsel to have acted -as agents of the Respon-dent.B.The Alleged Violationsof Section8(a)(1);Findings and ConclusionsWith Respect Thereto1.Alleged interrogation and threatsEmployee William E. Patterson testified credibly andwithout contradiction that at the time he was hired by theRespondent in May 1974 Personnel Supervisor Don Sharptold him about the union campaign that was in progress,warned him to avoid getting involved, and told him thatthe Respondent would not hire "any new employees thatwere for the Union." Wallace Sands, an employee fromJuly to October, testified that at the time he was hiredPersonnel Supervisor Sharp, told him that the employees inthemachine shop, or toolroom, where he was assigned,"were the biggest pushers of the Union . . . that some ofthe guys in the machine shop were on shaky ground andthat "he knew how each one' of them was thinking alongconceding the status of the International, alleged that Local 694 does notqualify as a labor organization within the meaning, of the Act. From thecredible and uncontradicted testimony of Fred Prater, it appears that Local694 was chartered by the International for the,purposeof representing onlyemployees of the Respondent. While employees of the Company are not yetpaying dues to Local 694, meetings are being held which are attended byemployees of the Company. It is undisputed, as Prater testified, that thepurpose of Local 694 is to represent'the employees' of the Company inregard to wages, hours, and conditions of employment. Since the objectivesof the local are the same as those of the chartering I'nternational, which theRespondent has conceded is a labor organization, it is now found that Local694 is a labor organization within the meaning of the Act.MonsantoResearch Corporation,Mound Laboratory,185 NLRB 137, fn. 2 (1970). 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat line." According to Sands, Sharp told him at this timethat "if I got involved with the Union ... I [too ] would beon shakyground. . . ." Sands' testimony was credible anditwas neither denied nor contradicted.?Employee Thomas Henderson testified that in late AprilJohn Bouchard, his supervisor, called him to his office andquestionedhim as to his attitude toward the Union.Hendersonacknowledged that he was for the Union.According to the latter, a few days later Bouchard calledhim into hisoffice again and told him that he was filing awritten reprimandagainst him for having talked with acoworker. Later that day Henderson, whom Bouchard hadpromiseda promotion, inquired as to his current prospectsfor advancement. According to Henderson, his supervisortold him that there would be no promotion in h'is future atthe, Companybecauseof his involvement with the Union.Henderson was a' credible .witness and his testimony wasneither denied nor contradicted by any witness for theRespondent.8Late in July, employee Linda D. Simmons transferredfrom department 35 to department 82. She testified thatone morning shortly thereafter, and while in the plantlunchroom before reporting for work,, Supervisor James T,Brown questionedher as to the union activities of theemployeesindepartment 35. According to Simmons,Brown askedher if anyone had spoken to her about the,Union before she left that, department and when shereplied in the,negativehe questioned her as to what sheknew about the union activities of Ruth Strength, a formercoworker of Simmons. When Simmons disclaimed anyknowledge as to Strength's current views on the Union,Brown inquired as towhether Strength had been for theUnion during the earlier organizational campaign thepreceding fall. Simmonstold him that during that periodall of the machine operators in department 35 had been forthe Union. When called to the stand as a witness for theRespondent, Brown conceded knowing both Simmons andStrength,but testified that he could not recall anyconversationwith Simmons of the type about which thatemployee testified.Simmons wasa credible witness whohad a clear and convincing recollection of her exchangewithBrown.For that reason it is now found that theconversationin question occurred as she described it.',The first unfair labor practice charges in these cases werefiled in September. Gerald Hendrix, an employee in thetoolroom, testified' that on or about October 24 HarmonDennis, 'his supervisor, questioned-him as to whether heknew anything about he unfair labor practice charges filedagainst theCompany, and that during the course of theconversationhe conceded to his supervisor that a Board,agent hadtalked with him. Dennis acknowledged that hehad hada discussionwith this employee about havinggiven a statementtio'the Board and, further, that he mighthave initiatedthe conversation. Hendrix was a crediblewitness andit is now'found that the exchange with+Dennis ,occurredsubstantially as Hendrix testified.rThe Respondent did not call Sharp as a witness.8Bouchard was not calledby theRespondent.At the hearing, counselfor the Respondent stated thatthe Companywas unable to locate him andthat at that time Bouchard was beingsought forunlawful flightto avoidprosecution.Employee' Eleanor Knolls testified that during the latterpart of July James R. Jones, her supervisor, questioned heras to whether anyone had discussed the Union with herand when she answered in the negative Jones told her thatsome ofher coworkers would attempt to get her to sign acard, but that he did not feel that she should do so. Whencalled -to the stand, Jones acknowledged having had aconversation with Knolls about the Union, but asserted,"It seemed to me that she was, asking for advice." 9 Knollswas an intelligent witness whose testimony was completelyplausible:'It - isnow found that her version of thisconversation was more credible than that of Jones.Alfred,Burnettetestified that when he was hired on orabout 'April 1 he was interviewed by Personnel SupervisorSharp' and 'Foreman Kenneth Pugh. According to Bur-nette, Foreman Pugh told him that therewas an organiza-tional drive in progress and that people would be askingthat he sign a union card, but that Burnette should not puthisname onanything or 'sign any, cards, because, theCompany "didn't want a Union [and] that they didn't needone." i0Foreman Pugh acknowledged- having had a.conversation 'with Burnette about the subject of the Union,and at first testified that he did not tell the employee thattheCompany did not want a union. However, whenconfronted with a prehearing affidavit he conceded, "Ithink I probably told him that the Company did not want aUnion at thattime." Burnette was a credible witness. Pughwas lessthan frank when on the stand, and, as betweenthese two, it is now concluded that Burnette was the more'credible.Burnette further testified to a conversation with WilliamSheppard,an area managerwith supervisorial authorityover six departments. The conversation occurred duringthe last few weeks of the Union's campaign and at a timewhen Burnette was wearing a union button. According tothe employee, Sheppard asked him why he waswearing aunion button and then invited him to his office for adiscussion of the subject ofunions.Accordingto Burnette,Sheppard questionedhim asto what he knew about unionsand suggested that Burnette did not have sufficientknowledge of the matter to reach a sound decision onwhether to vote for the Union. When called to the stand,Sheppard readily acknowledged having had an extendedconversationwith Burnetteat the timeand place inquestion.According to, Sheppard, Burnette was a veryresponsible employee, with whom he frequently chattedand, on the occasion about which Burnette testified, theemployee himself initiated the, subject. Sheppard testifiedthat, as a result, he invitedBurnetteto his office for a cupof coffee and a review of Sheppard's own experience withunions."Sheppard denied that he questionedBurnette asto what the employee was doing on behalf of the Union.According to the supervisor, he, toldBurnettethat unionswere a good tool to keepmanagement in line,but that hedid not believe that the IUE or any otherunion wasneeded at Neptune. Sheppard testified at length and withcomplete frankness about hisrelationswith Burnette and9The quotationis from Jones' testimony.10The quotation is fromBurnette's testimony.u Sheppardhad once been a memberof theinternational Brotherhoodof ElectricalWorkers, and also, of the International Association ofMachinists. NEPTUNE WATER METER CO.431the conversation in question.He was persuasive andcredible.Consequently, it is now found that during thisexchangethe supervisor did, not go beyond the expressionof his own views or opinions, the expression of which isprotected by Section 8(c) of the Act.Burnettefurther testified that around the last of Augustand the morning after the first union meeting which heattended John B. Newman, his departmental foreman,questioned him as to what he had learned at the meeting.Burnette testified that when he disclaimed any knowledgeof the subject Newman declared that Burnette well knewwhat he was talking about and stated, ". . . by God, Iknow that you were there...." According to Burnette, inDecember and while he was wearing a union button duringthe last 2 weeks of the Union's campaign, Newman calledhim to his office to discuss Burnette's job performance andhis eligibility for a periodic 10-percent raise. According tothe employee, Newman at first told him that his perform-ancewasunsatisfactory, and asked whether his involve-ment with the Union had changed his job output. Burnettetestified that Newman thereupon asked him a series ofquestions as towhy he liked the Umon and why he thoughtthat a labor organization was needed at Neptune.Accord-ing to Burnette, Newman told him that even though he didnot like Burnette's attitude toward the Company he wouldgivehim a "good" rating as to "attitude" on theperformance report in order that Burnette would get araise,but that he further told him "that if my attitudedidn't improve. . .Imight not be working there too muchlonger."When called as a witness for the Respondent,Newman acknowledged having had-conversations with theemployee at the times in question,but he denied that heever interrogated Burnette as to' attendance at' unionmeetings and he denied that at the performance ratinginterviewhe attributedBurnette'sattitude to the Union.Newman's testimony in connection with these incidentswas neither frank nor persuasive.Burnette,on the otherhand,was convincing in his testimony,as to the above-described events. Consequently, it is now found that hisaccount more accurately reflects what occurred duringthese two exchanges with Foreman Newman.Upon the foregoing findings of fact, I conclude that theRespondent violated Section 8(a)(1) of the Act by thefollowing conduct:(1) Personnel Supervisor Don Sharp's warning to newlyhired employee Patterson that he should not get involvedwith the Union as well as his statement to Patterson thatthe Respondent would not hire"any new employees thatw,ere for the Union"; and his statement to employee Sandswhen that employee was hired that some of the employeesin the machine shop where Sands would work were on"shaky ground" because of their union activities and that ifSiands "gotinvolved with the Union . . . [he too] would beon shaky ground...."(2) Personnel Supervisor Sharp's comment to employeeSands when the latter was hired for work in the toolroomthat the Respondent knew that the employees working inthat section were the biggest pushers for the Union and asimilarcomment to employee McLemore when thatemployee was hired to the effect that the toolroom was12Employee Melvin Barker.strong for the Union, thereby, in each instance, givingthese employees the impression that it had the unionactivities of its employees under surveillance.(3) Supervisor John Bouchard's questioning of employeeThomas Henderson in April as to' his attitude toward theUmon and his subsequent threat, uttered shortly thereafter,that because of Henderson's involvement with the Uniontherewould be no promotion in his future with theCompany.(4)SupervisorJamesT.Brown's interrogation ofemployee Linda Simmons in July as to the union activitiesof her coworkers, including employee Ruth Strength.(5) Supervisor Harmon Dennis' questioning of employeeGerald Hendrix in October as to whether he knew anybodyin the toolroom who had been involved in filing the initialunfair labor practice charges with the Board.(6) Supervisor James B. Jones' questioning of employeeEleanor Knolls in July as to whether she had discussed theUmon with anyone.(7) Foreman Kenneth Pugh's conversation with employ-ee Alfred Burnette when Burnette was hired in April atwhich time Pugh told the new employee that during theUnion's organizational campaign Burnette should not signany cards because the Company "didn't want a Union[and] didn't need one."(8) Foreman John Newman's interrogation of employeeBurnette in August as to what occurred at a union meetingthenightbefore and when Burnette disclaimed anyknowledge of the subject, the supervisor's declaration "byGod, I know that you were there ...," thereby giving theimpression that the Respondent was keeping the employ-ees' union activities under surveillance.(9)ForemanNewman's interrogation of employeeBurnette in December and during the course of aperformance rating interview as to why the employee wassupporting the Union and his statement to Burnette that,notwithstanding the employee's "attitude," he would givehim a good rating that time, but that if his attitude towardtheCompany did not improve Burnette "might not beworking there too much longer."2.The alleged surveillanceOn the evening of September 12, the Union held anorganizational meeting at the city hall in Carrville, a littletown only a short distance from the Respondent's plant inTallassee.Whilethe employees were standing on thesidewalk outside the hall and waiting for the meeting tobegin,Foreman Harmon Dennis drove by this locationtwice within the space of only a few minutes. The GeneralCounsel presented several witnesses who testified as toDennis' appearance in the vicinity of the union meeting onthe night in question. One12 testified that Dennis was alonein his car, but other employees 13 testified that the foremanwas accompanied by his wife and children. All of themacknowledged thatDennisand his family lived in Carrvilleand only a shortdistance from thecity hall.When called to the stand, Dennis testified that he liveswithin a 3-minute drive of the Carrville city hall, that heregularly drives by it at least twice a day on the way to and13William Fourhman,Frederick D. Piper, and Thomas Henderson. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the plant, and that he has followed the same route fora long while, both before and after the union activitybegan.According to Dennis, at about 7 o'clock on theevening in question, he and his wife and two boys attendeda PTA meeting at the Carrville elementary school wherehis younger son was in attendance and which was locatedonly a short distance down the street from the town hall.Dennis testified that they were at the PTA meeting forabout half an hour after which time he suggested to hisfamily that they go out to dinner, but then discovered thathe had no money. As a result, Dennis and his familyreturned to his home for a brief period to secure the fundshe needed and then all of them drove past the city hall ontheway to a drive-in restaurant. He testified that onfinishing their dinner he returned to his home and in sodoing passed the city hall for the fourth time that night.Dennis acknowledged having seen several of the employeeson his second and third trip past the mumcipal centerduring the course of the evening, but he testified that hispresence in the vicinity at that time had no explanationother than the above description of his activity with hisfamily on that night. He denied that he engaged in anysurveillance of the union meeting.The city hall is located on the principal highway throughthe town of Carrville. The route from Dennis' home to theelementary school, as well as to the drive-in restaurant,made it necessary that the supervisor traverse the road pastthe city hall several 'times. Dennis' explanation of hispresence at the scene was credible and on the basis of histestimony I conclude that the General Counsel has failedto prove by a preponderance of the evidence that Denniswas engaged in surveillance of ' the employees' unionactivities on the evening in question.143.The comments attributed to Purcell andThompson and their status as agents of theRespondentEmployee Linda Simmons testified that shortly beforethe election Curtis Purcell, a utility machinist in the plant,asked her where she would be working after the election iftheUnion Won.When Simmons answered that sheassumed she would be at the same job at which she wasthen engaged, Purcell told her that the plant would close,but that he himself would go to another plant which theRespondent had in Greenwood, South Carolina.Employee Thomas Henderson testified that shortlybefore the election Purcell made substantially the samecomment to him. Henderson further testified that duringthisconversationWilliamM. Thompson, a toolcribattendant,was present and that after Purcell finishedspeaking Thompson commented similarly saying ".. .when the union goes in they are going to shut this plantdown. . . ." Purcell conceded that he made the remarksattributed to him by Simmons and, Henderson. Thompsondenied that he ever told any coworkers that if the Unionwon the plant might close.According to Henderson, on the day before the electionhe complained to Foreman Dennis that Purcell andThompson were apparently free to move about the plantmaking remarks against the Union and that those in favorof the Union should be accorded the same freedom tocampaign during working hours. According to Henderson,in rejecting his suggestion, Dennis observed, "... this iswhat we get paid for."Dennis' testimony as to this conversation was somewhatdifferent.According to the latter, when Henderson madethe proposal that he should be permitted to move freelyabout the plant during working hours, Dennis toldHenderson that he was being paid to do tool grinding andthat he (Dennis) was being paid to supervise the depart-ment. Dennis credibly denied that he directed Thompsonor anyone else to campaign for or against the Union.Thompson denied that he was ever told by anyone inmanagement to speak out against the Union, and Purcelltestified that no plant supervisor asked that he campaignagainst the IUE. Purcell was a rank-and-file employee whovoted in the election and whose vote was not challenged.Thompson, as a toolcrib attendant, had no supervisorystatus, but was outside the unit made up of those eligible tovote.As rank-and-file employees without any supervisoryfunctions, neither Purcell nor Thompson was authorized tospeak for the Respondent, unless he possessed some real orostensible authority to do so. The General Counsel did notoffer evidence that would establish this connection. Whenthese two employees were called as witnesses, bothappeared as staunch outspoken opponents of the Union inthe preelection period. This, of course, was their right.Since on the record and the findings set forth above it isapparent that the General Counsel did notestablish by apreponderance of the evidence that either Purcell orThompson was authorized, or directed, to speak on behalfof the Respondent during the course of the Union'scampaign, the allegation that the Respondent was respon-sible for their actions and conduct in this respect duringthat period must be dismissed.C.The Alleged Violations of Section 8(a)(3),Findings and Conclusions in Connection Therewith1.Thomas T. McLemoreMcLemore was a machinist in the toolroom. He went towork on August 26 and was discharged on September 17.He was hired by the Company after it had engaged in anextensive advertising campaign to secure an additionalmachinist to work under the supervision of HarmonDennis.McLemore lived in Albertsville, Alabama, about150 miles from the plant. Early in August he answered acompany advertisement for machinists that appeared in -aBirmingham newspaper. Shortly thereafter he was inter-viewed at a Holiday Inn in that city by PersonnelSupervisorDon Sharp and Personnel Manager PhillipMarlar. The personnel officials expressed great interest in14Employee Frederick Piper testified that the day after the Carrvillehad known Piper all his life, and that his reference was an allusion tomeetingDennis came up to him at the plant and asked if Piper had been attrouble in which Piper had been involved at some earlier time. It is apparentthe city hall to get one Mike Hancock out of Jail Dennis acknowledgedthat this exchange had nothing to do with Piper's union activities andhaving madesome comment to Piper the next day, but he testified that heprovides no support for the General Counsel's allegation of surveillance. NEPTUNE WATER METER CO.McLemore's qualifications and told him that, if hired, theCompany would send for him at its expense, help him getestablished, and assist him in finding a place to live inTallassee. Two weeks later McLemore was called to theplant at company expense, and on this occasion wasinterviewed by Supervisor Dennis and Personnel Supervi-sorSharp.McLemore testified credibly and withoutcontradiction that at this time Dennis and Sharp told himthey were impressed with his qualifications and that theywould contact him shortly as to when he should report forwork. This occurred soon thereafter when McLemore wasnotified that he could come to work at the Respondent'splant in Tallassee on August 26.McLemore testified that, on reporting at the plant on thescheduled date, Personnel Supervisor Sharp, after takingcare of the preliminaries connected with putting him on thepayroll,15 told him that the toolroom where he would beworking "was strong for the union . . . that I probablywould be confronted by someone to sign a card or attendunion meetings.He said for me not to pay any attention toit, that the Company did not want any union." McLemorefurther testified that, on arriving at the toolroom, Dennisrepeated this admonition and told him that the employeesin that section were attending union meetings, but that"the Company did not want the Union." As noted earlier,Sharp was not called as a witness. McLemore's testimonyas to their conversation was, therefore, undenied. It wasalso credible. Dennis denied that he mentioned the Unioninhisconversationwith the employee on that day.McLemore, however, was the more credible and it is nowfound that the conversation with his supervisor occurredsubstantially as he testified.Dennis assigned employee Gerald Hendrix to workalong withMcLemore and help with his orientation.Hendrix testified that while under his tutelage McLemoreturned out good work and was very skillful, Dennis, whosubsequently became very critical of McLemore's tardi-ness,conceded that he told McLemore "that he was doinga fine job" and at no time in his testimony did he voice anycriticism of the employee's proficiency.During the entire term of McLemore's employment thetoolroom was extremely busy and the employees wereoften on overtime. Hendrix testified that he and hiscoworkers sometimes reported for duty at 5 a.m., andworked as much as 12 hours a day. This testimony wascorroborated byWilliam Fourhman, another toolroomemployee, and by the timecards of McLemore himself. Theregular starting time for the shop was 7 a.m., butFourhman testified that because of the long hours "quite afew times" he himself had been "a few minutes late."Not long after McLemore began working in the shop, besigned a union card and turned it over to Hendrix. Thelatter testified that this occurred about September 10. Soonthereafter McLemore attended a union meeting.5This included giving McLemore a copy of the Respondent's employeehandbook entitled "welcome to Neptune Meter Company" Marlartestified that when he became the personnel manager he directed that thisbooklet no longer be used. The record is silent as to precisely when Marlarbecamethe personnel manager In any event, from McLemore's credibleundenied testimony, it is clear that Sharp gave McLemore a copy of thisbooklet when the latter reported for work.433McLemore was discharged on the afternoon of Septem-ber 17. He reported for work that morning at about 5 a.m.At about 10:30 Dennis brought him a check as reimburse-ment for his expenses in connection with the first 2 weeksafter he moved to Tallassee. At about 3:30 p.m., DenniscalledMcLemore to his office. Several other employees'were in the area as Dennis and McLemore turned to enterthe supervisor's office.Among this number were hiscoworkers Hendrix, Fourhman, and Henderson. Accord-mg to McLemore, as his supervisor started to lead himback to his office, Dennis opened the conversation with thecomment "1 told you about that umon business" and thenwent on to tell the employee that because he had beenwarned about being late for work the preceding Friday andhad been seen without his safety glasses on that day he wasbeing terminated that afternoon. Employee Henderson,who was within a few feet of Dennis and McLemore at thismoment, testified that he heard Dennis tell McLemore atthe outset of their conversation, "I warned you aboutmessing with the Union." Employee Fourhman testifiedthat at the same time he heard Dennis say, "I told youabout that union stuff," and Hendrix testified to the sameeffect. Dennis denied that he made any mention at the timeof unions or union activity. This denial, however, was notcredible.Hendrix, Fourhman, and Henderson were credi-ble witnesses whose testimony in this connection withstooda searching cross-examination by able counsel for theRespondent.Consequently, it is now found that, asMcLemore was about to be dismissed, Dennis did make aremark to McLemore about the employee's union activity.At the hearing, Dennis testified that he decided todischargeMcLemore solely on the basis of his record fortardiness.16 According to the supervisor, during the 16 daysthatMcLemore was working for the Respondent he waslate seven tunes and on another day the employee did notcome to work at all. Dennis testified that on September 5he warned McLemore about having been tardy on three orfour occasions. According to Dennis, he told McLemorethat it was not a good practice for a new employee to betardy and "that he was doing a fine job, but I wanted to gethim straightened out about his tardiness." Dennis testifiedthat by September 12, when McLemore was late a couplemore times, he called him to the office and admonishedhim again. Dennis conceded, however, that after talkingwith the employee he excused at least one of the instancesof tardiness because the employee had had a flat tire on theway to work.17 Dennis acknowledged that the employeewas given no written warning of possible dismissal, butasserted that this was not required under company policysince at the time McLemore was still a probationaryemployee. On cross-examination, however, Dennis conced-ed that he did not, know whether this policy had ever beenreduced to writing and the Respondent did not subse-quently,produce any documentary corroboration forDennis', testimony in this regard.16Although a memo to the personnel department which Dennis wroteon the day of discharge also mentioned two occasions when the employeewas not wearing safety glasses, when on the stand Dennis testified that thislatter factor had nothing to do with the recommendation that McLemore bedischarged on September 1711Dennis testified that he was satisfied with that explanation fromMcLemore because "everybody [has ] had a flat." 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcLemore acknowledged that he was absent on Septem-ber 7, the second Saturday of his employment when he wasscheduled to work from 5 a.m. to noon. According to theemployee, his alarm clock failed to go off that morning andhe did not call in because he failed to arise until after theplant had closed for the day.McLemore's attendance record is set forth below:DateHr. empi.Total hrs.reptd.worked8/267:00 a. m.10.00277:10 it10.8928it6:0010.44297':04it9.8030n6:588.009/ 3it4:4512.004if7:047.94518it9:488.246of5:5410.387Saturday on whichMcLemore oversleptand did not call in95:37"10.9210II5:0812.1011it4:5513.04127:01m10.5813tl8:036.97167:44it8.2617It5:0810.06From the above it appears that, apart from the Saturdaymorning when McLemore overslept and missed workcompletely and the day on which he had a flat tire and wasexcused by Dennis, he was late 44 minutes on one day(September 16), 1 hour and 3 minutes on another day(September 13), and was' from 1 to 10 minutes late on 4other days. By any standard this was an unsatisfactoryrecord for tardiness. On the other hand, it is equallyapparent from the testimony in the record and from thedata set forth above that the toolroom was experiencing anabnormally heavy schedule with the employees workingmany 10- and 12-hour days. McLemore often reported forwork at 5 or 6 o'clock in the morning and, even on severalof the occasions when he was tardy by 1 to 10 minutes, heworked from 10 to 11 hours on each of those days. In fact,he put in a total of 159.42 hours during the 16 full days thathe worked, or an average of almost 10 hours a day.Moreover, the tardiness problem was not endemic toMcLemore. Fourhman, one of the older employees in thetoolroom, testified that he had been "a few minutes late""quite a few times" and apparently was never criticized,much less fired.The Respondent had gone to considerable expense tolocate a machinist with McLemore's ability, it had paid hisexpenses to move from across the State to Tallassee, andthereafter it found that his work was most satisfactory withevenDennis conceding that "he was doing a finefob...." ,On the first day of his employment, PersonnelSupervisor Sharp had cautioned him that his fellowemployees in the toolroom 'were "strong for the union,"that he "probably would be confronted by' someone to signa card or attend union meetings," but that he was to ignorethese pressures because "the Company did not want anyunion." On bringing him into the shop that day, SupervisorDennis also apprised him of the fact that managementknew that the employees in the toolroom were attendingunionmeetings and then reiterated the, same warningagainst union activity on his part which Sharp had givenhim a few minutes earlier. Notwithstanding these formaladmonitions,McLemore shortly thereafter signed anauthorization card and started attending union meetings.At some point thereafter, Dennis learned of this develop-ment, as was reflected in his comment to McLemore onSeptember 17, when he told the employee whom he wasabout to discharge, "I warned you about messing with theUnion."The Respondent had reason to be dissatisfied withMcLemore's record for tardiness. On the other hand, afterhaving spent so much time and effort recruiting him andadmittedly being satisfied with his proficiency, it wouldseem more likely that for this shortcoming he would besuspended or penalized at least once in some manner shortof dismissal. Instead, the Respondent elected to dischargehim summarily. On this record and in view of theRespondent's antipathy for the Union, the admonitionsagainstMcLemore's engaging in any union activity whichPersonnel Supervisor Sharp and Supervisor Dennis voicedon the first day the employee reported for work, and thefinal declaration which Dennis made as he was about todismiss the employee, I conclude that the motivation forthis termination was not McLemore's record for tardiness,but the Respondent's knowledge that the newly hiredoutsider had signed an authorization card and had joinedwith many others in the toolroom to support the Union. Bysuch conduct the Respondent violated Section 8(a)(3) and(1).2. 'William D. TysonTyson was first employed in April 1974, and startedwork in department 80. Sometime later he was transferredtodepartment 40 where his supervisor was John B.Newman.19 During the summer of 1974, Tyson becameactive in the organizational effort and passed out authori-zation cards and union leaflets. He was on the Union'sorganizational committee, and at the representation elec-tion on December 19 he acted as an observer for theUnion.18This wasthe dayMcLemore called in late because of a flat tire and, asDennis testified,the employee was excused19The latter was known generally at the plantas BennieNewman andwas so referred to in the record NEPTUNE WATER METER CO435In the Respondent's employment practice, an employeewas givena performance review every 90 days. Periodicraiseswere given to the employees so long as theseperformance ratings weresatisfactory.Newman acknowl-edged that Tyson's performance ratings were alwayssatisfactory and that this employee never failed to get anyof these raises.Tyson was an outspoken advocate of the Union, andsometime before the election his sympathies came toNewman's attention. In December and about 2 weeksbefore the election, Furbacher, one of the Respondent'sofficials, spoke to an assembly of the employees about theRespondent's position on the union issue. After themeeting, Supervisor Newman questioned Tyson as to whathe thought of Furbacher's speech. Tyson was critical onthe ground that the management official did not haveanything to say and had failed to accord the employees anopportunity to ask questions. Newman then asked whatTyson thought the Union would do for him and the latterresponded that he felt that the Union could bring jobsecurity, better benefits, and more money. According toTyson's credible and uncontradicted testimony, Newmanclosed the discussion with the comment"Well, I reckonthat you have got your mind made up and there is no usein me talkingto you any further."A few days, later and only a short while before theelection,Newman asked that Tyson accompany him to theroom in the plant where the personnel files were kept.There he showed Tyson what purported to be his ,absenteerecord.Newman told the employee that he had whatappeared to be from five to seven unexcused absences andthat he could be fired at any time. Tyson accused theforeman of threatening him, but Newman asserted that hewas not making any threats. About 2 days before theelection,Newman was explaining to one of the employeesa sample ballot when, Tyson was nearby. When finishedwith his explanation,Newman turned to Tyson andcommented"Idon't reckon there is ... need in showingyou this,is there....?" and Tyson responded in thenegative.Tyson testified that Newman then asked him,"Where do you think you are going to be tomorrow if theUnion comes in," and that when he replied that he reallydid not know, his foreman exclaimed ". . . you will behome, that is where you will be." Newman denied that hemade this comment to the employee. However, Tyson wasthemore credible witness as to this encounter, and it isnow found that the conversation occurred as the employeetestified.As noted earlier, on December 19 Tyson served as theunion observer throughout the election.That evening heaccompanied a number of coworkers to the unionheadquarters at a local motel and spent a good share of thenight drinking beer. He went to sleep at the motel and didnot awaken until about 8:30 the next morning.,His shiftstarted work at 7 a.m. Tyson testified that at 8:45 a.m. hesought to telephone the plant but that the line was busy.Fred Prater, an international representative for the Unionwho was present at the time, corroborated Tyson'stestimony as to his efforts to reach the plant that morning.20The quotation is from Tyson's testimony.21AlthoughMarlar testified that when he became the personnelTyson, who at this point was sick, apparently from theround of drinking that had taken place the night before,then went to the home of his mother-in-law. There, thelatter telephoned the plant on his behalf and reported hisabsence.When she did so, Personnel Manager PhillipMarlar came on the line and told her that he wanted tospeak with Tyson.When Marlar asked what was thematter,Tyson told him that he was sick and unable toreport for work. According to Tyson, Marlar referred to arequirement that he should have called the plant soonerand characterized the instant situation as Tyson's "thirdoffense." 20Tyson testified that this conversation tookplace about 9:45 a.m. Marlar, who corroborated most ofthisconversation, testified that it occurred about 10o'clock. Later that morning Tyson received a message fromthe plant directing that he be at the office of PlantManager Helbeck at 9 a.m.,on December 23, the followingMonday.On December 23, Tyson was at the office of the plantmanager.Present also were Newman,Sheppard, andMarlar. According to the employee, this group criticizedhim for having been the subject of numerous writtenwarnings. Tyson testified, however, that he had never seenthe warning slips that were supposed to have been in hisfile.He also testified that during the course of the meetinghe acknowledged to those present that he had been havingdrinking problems andfamilyproblems. The meeting wasconcluded quickly,Tyson was notified that he wasterminated, andMarlar handed the employee his finalcheck.Although the Respondent contends that it had alongstanding rule that an employee who planned to beabsent had to call the plant before 9 o'clock, or within 2hours of the time his shift began, such a rule had neverbeen posted on any bulletin board in the plant, nor did itappear in the employee handbook which was issued to theemployees who were hired while Sharp was the personnelsupervisor.21 Newman conceded that the only place wherethe rule appeared in print was in a guide for supervisorsknown as "The Operating Procedures Manual," and thatthiswas a document that was not available to theemployees.The Respondent offered in evidence three documentsentitled "Employee Warning Records." These were direct-ed to Tyson and bear the dates indicated below. They readas follows:Respondent's Exhibit 48-27-74The above employee was absent from work on8/26/74. He did not call in until 1:00 p.m. He said hehad been to Georgia over the weekend and had a wreckand had no money to call. I told him if he ever failed tocome in and not call before 9:00 a.m, that furtherdisciplinary action would be taken up to and includingdischarge.As of this date Don has 8 absences 7 of thesebeing unexcused.manager he ordered that the issuance of this book to new employees bediscontinued, no new handbook was ever distributed thereafter. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ.B.NewmanSupervisorRespondent'sExhibit 57-16-74Above employee was consulled [sic] on above dateabout hisabsenceon 7-15-74 which was unexcusedbecause hedidn't call or send word. He did call me athomeabout 6:30 p.m. He was told if it happened againdisciplinary action would be taken.J.B.NewmanSupervisorRespondent's Exhibit 65-14-74Don has been absent 3 Mondays in a row -April 29Upset StomachMay 6Mother in Law in HospitalMay 13Sick StomachNo action takenVerbal warning onlyJ.B.NewmanSupervisorDon SharpPersonnelMgr.Newman conceded that Exhibit 6 was not shown toTyson at the 'time it was prepared, nor was it read to himthen. From the language in Exhibit 5 it is equally apparentthat this was an after-action memo that would not havebeen read to the employee. Newman testified that he didread Exhibit 4 to Tyson, but the tense in which that entirereport iswrittenmakes this seem most unlikely. Inaddition, Tyson himself credibly testified that he receivedno more than a verbal warning on August 27 and he deniedever havinghad a warning read or shown to him on thatdate.Newman conceded that no written warnings wereprepared on Tyson subsequent to August 27. At one pointhe testified that during the period subsequent to that dateand prior to December 20 he had given the employee"roughly two"warnings.Almost immediately thereafter,however, he described these two occasions as involving"absencesthat he [Tyson] had already accumulated in thepast." In addition to being unable to specify when thesehad occurred, Newman also conceded that these wereabsencesabout which Tyson had called in and which were,therefore, excused.Newman further acknowledged thatduring this4-month period from late August to December20 he did not give Tyson any verbal warnings or tell himthat any further absences would subject him to disciplinaryaction.Finally, Newman acknowledged that he was awarethat on the morning ' of December 20 this employee hadtelephonedthe plant to explain his absence.22'Tyson was an employee who, prior to August 27, hadhad a poor record for Monday morning absenteeism.Subsequentto that time, however, he had had nounexcused absences, as even Newman was ready toconcede. Although the Respondent, in its explanation forTyson's dismissal, relied heavily on his alleged failure toadhere to a rule which purportedly required an employeeto call the plant within 2 hours after his shift began, theonly printed version of this rule appeared in an operationsmanual to which only the supervisors had access.Tyson obviously had a problem with alcoholism andduring the spring and summer of 1974 his absenteeism hadcaused him to be reprimanded verbally on severaloccasions. Notwithstanding this record, his job perform-ancewas such that he continued at work and wasawarded all regular merit increases, including one betweenhis last written reprimand and the day of his discharge. Inthe period prior to the election, however, he became knowntomanagement as an active union proponent and wasoutspoken in his advocacy of the Union in Newman'spresence. Shortly before the election, and after Tyson'stouting of the Union's claims that it could offer jobsecurity,Newman cautioned him that with' Tyson'sabsentee record he could be discharged at any time. On theeve of the election when he had another exchange with hissupervisor,Newman told him that if the Union won theemployee would be at home the next day, thereby implyinga plant closure.In view of the foregoing, most particularly the numerousviolations of Section 8('a)(1) by the Respondent during theUnion's campaign, as found earlier herein, the manifestantipathy of Supervisor Newman to Tyson's advocacy ofthe Union among his coworkers, and Tyson's satisfactorywork performance as reflected by his periodic raises, it isnow found that the motivation for Tyson's suddendismissal, after the election at which he had been the unionobserver, was not his failure to adhere to a call-in rule, nocopy of which had ever appeared on a plant bulletin 'boardor in the employee handbook, but rather Tyson's unionactivism. Accordingly, it is now found that by his dismissalthe Respondent violated Section 8(a)(3) and (1) of the Act.It is further found that by Newman's statement to theemployee, 2 days before the election, wherein be intimatedthat, if the Union won, the plant would be closed, theRespondent further violated Section 8(a)(1) of the Act.3.William E. PattersonPatterson was hired in May 1974 and was discharged onJanuary 16, 1975. He was assigned to work in the foundryas a laborer and eventually was made a metal 'pourer.During the period of his employment, his immediatesupervisor was Foreman Roger Dempsey and the foundrysuperintendent'was Gene Studioso.Patterson testified that he went to about four unionmeetings, and that he passed out some union literature andsecured several signed authorization cards.According to Patterson, after he had been a pourer for ashort while Foreman Dempsey told him that he was thebest pourer that the Company' had and that he would beresponsible for training all the new men. Both Dempseyand Studioso denied ever having given Patterson such anunqualified endorsement. Studioso testified that at one22Quotations in this paragraph are from Newman's testimony NEPTUNE WATER METER CO.437point,early in Patterson's employment, he told theemployee that if he wanted to exert himself he couldbecome the Company's best pourer. According to Studio-so, at thatstage,Patterson was considered an employee ofconsiderable promise. As a result, when Patterson com-plained about being too closely supervised and suggestedthat if left alone he could be more productive, Studiosoarranged for the employee to work completely by himselffor several weeks. According to Studioso, however, this wasan 'unsuccessful venture, because, on many days duringthis period, Patterson, after a short spurt of great energy,would drift off from his job. Studioso testified that as aconsequence, and because Patterson was not sufficientlyresponsible to work, by himself it was necessary to put himback on a regular crew.Pattersontestified that over a span of several weeksbefore the election Studioso had four different conversa-tionswith him about the Union. The substance of thistestimony is outlined below.According to Patterson, about 5 weeks before theelection Studioso called him to his office where he at firstpraised Patterson's work, and then launched into a series ofstatementsabout the Union wherein the superintendentdeclared that if the Union won everyone would lose his joband the plant would be shut down. Patterson testified thatStudioso concluded the meeting by characterizing him as a"troublemaker" and criticizing him for having passed outunion literatureon company time.Studioso, on the other hand, testified that he calledPatterson into his office because he had heard that theemployee was putting up union stickers in the plant workarea and that he told him to stop it if he was so engaged.The superintendent testified that after Patterson deniedthat he was involved in any such activity, during dutyhours, he told the employee to return to work. He deniedhaving told Patterson that the advent of the Union couldresultin the plant closing or the loss of any jobs and hespecifically denied calling the employee a "troublemaker."According to Patterson, about 2 days after the firstconversation Studioso called him to the office again andengaged ina further discussion of the Union. On cross-examination,he conceded that Studioso told him that ithad been reported that he was passing out union literaturein the work areas and that he denied that he was doing this.Studioso testified that this was a very bri ef meeting whichencompassedonly the report which he had had to theeffect that Patterson was passing out union leaflets in thefoundry workarea.According to Studioso, the employeedenied that there was any substance ' to this report.Studioso testified that after the employee voiced his denialhe told him to go back to work.Patterson testified that a few days; later Studiosoquestionedhim as to whether he had been passing a listaround and getting people to sign their names to it.According to Patterson, he told Studioso that the list wasfor a party that he was going to have, although, in fact, itwas for the Union. Studioso acknowledged having ques-tionedPatterson on this occasion, and !testified that heasked Patterson why he wanted people to sign a list merelyto attenda party. Studioso testified that on this occasionthe exchange with the employee did not take place in hisoffice, but out in the foundry.Patterson testified that about a week before the electionStudioso questioned him about whether he was contactingthe employees and asking them how they were going tovote. The superintendent denied that he engaged in anysuch interrogation of the employee.Pattersonwas not a frank or convincing witness inconnection with this aspect of his employment history.Throughout much of the time when on the stand he gavethe impression on several occasions that he was withhold-ing information.Most of the superintendent's denials, onthe other hand, were more credible than the testimony ofthis employee. Consequently it is now found that, as to thefour different conversations where he attributed a numberof antiunion remarks and predictions to Studioso, thetestimony of his supervisor wherein the latter deniedmaking those comments is the more plausible.In one aspect of the foregoing, however, Studioso himselfacknowledged having questioned the employee about a listthe latter was circulating among his coworkers. AlthoughPatterson told his supervisor that the list in question wasrelated to a social event, in fact, it was for a union meeting.Inanycase, itwas connected with the employee'sprotected concerted activity and it was a violation ofSection 8(a)(1) of the Act for the Respondent's supervisorto interrogate the employee about the list.Patterson received a number of written reprimands, eachone of which he signed on the date it was prepared andshown to him. In a reprimand dated November 5, Studiosocriticized the employee for being tardy both on reportingfor work and on returning from lunch. In this memoran-dum the superintendent threatened that the next infractionwould result in time off. On December 14, when Pattersonwas late on getting back from lunch, Foreman Dempseysuspended him for the rest of the day. In a reprimandwhich Dempsey prepared on December 20, he referred tothis incident and also to a second occasion when theemployee was similarly tardy on coming back to work atthe end of a noon hour. Another reprimand for thisemployee which Dempsey prepared that same day read asfollows:Patterson has accumulated five (5) unexcused absencessince being employed on 5-29-74. Rules and regula-tions state that "Five unexcused absences during a oneyear period of employment will result in termination."The next time Patterson has an unexcused absence,corrective action will be taken. Other infractions will becorrected by disciplinary action up to and includingdismissal.On December 27, Dempsey served another writtenreprimand on Patterson. This one referred in general termsto the employee's alleged failure to obey company rulesand regulations and closed with the declaration that thenext infraction would result in dismissal. When questionedabout the lack of specificity in this reprimand, Dempseytestified that it covered those occasions when Pattersonhad broken the plant rules in failing to wear safety glassesand had been wasting time in other departments, and to 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDtwo instances when he had been caught sleeping on thejob.Patterson was terminated on January 16, 1975, allegedlyfor his part in an incident which occurred on the precedingday. Early on the morning of January 15, Patterson was atwork on his molding machine when it broke down. As aresult,Patterson and two other employees, Carl Stewartand Richard Brantley, were unable to continue at theirmolding jobs until the maintenance crew repaired themachine. Patterson was very hazy as to what he was doingduring most of the approximately 1 hour and 45 minutesthat the molding machine was being repaired.Dempsey testified that after the breakdown Studiosogave him various orders as to what the idle crew membersshould do in the interim and that Patterson was to shovelsand. According to Dempsey, after delivering this order toPatterson at about 7 or 7:15 a.m. he left the scene. Twentyminutes later he could not find Patterson at the sandpile.Dempsey testified that upon instituting a search for themissing employee he found Patterson and the two otheremployees sitting in the shower stalls in the restroom,concealed behind a series of lockers. One was seated on achair,but Patterson was sitting on the floor. Dempseyordered them all out to work and sent Patterson back toshovel sand. Later that morning Patterson was' suspendedfor the rest of the day and told to report to the plant at 9o'clock the next morning. On the following day, whenPatterson returned to the plant, Studioso and Marlarinformed him that he was being terminated.Patterson never testified about being discovered on thefloor of the shower room. Dempsey's testimony as to thisincident,which was credible, was fully corroborated byBrantley, one of the two employees who' was found in thesame compromising, position with Patterson when theforeman conducted his search.23The General Counsel contends that Patterson wasdiscriminatorily discharged. This employee had done somework on behalf of the organizational movement, but it wasnot substantial.Moreover, his testimony as to the unionactivities in which he engaged appeared greatly inflated. Inany event, on the findings set forth above, it is concludedthat the General Counsel has failed to establish by apreponderance of the evidence that this employee wasdiscriminatorily terminated.On the record developedherein, it is found that he was discharged for cause.Case 10-RC-10192The Union's Objections; Findings and Conclusionsin Connection TherewithOn December 23, the Union timely filed 11 objections toconduct affecting the results of the election. After aninvestigation, theRegionalDirector concluded that ahearing should be held on the issues raised by Objections 5,9, and 11. Since the issues raised by these objections werecoextensive with certain conduct alleged in the presentcomplaints, the Regional Director consolidated for hearingthe representationmatter and the present unfair laborpractice proceeding.The parties in this case having entered into a'consentelection agreement, the objectional period commencedwhen the petition was filed on October 24, 1974.GoodyearTire and Rubber Company,138 NLRB 453,454-455 , (1962).To the evidence in connection with the issues raised by thethree objections in question we will now turn.-ObjectionNo. 5:Sometime during the week of theelection, the Employer threatened an employee becausehe stated he was going to vote for the Petitioner.As found earlier herein, in the last few days before theelection,William Tyson, whose advocacy of the Union waswell known to Supervisor Newman, was engaged in adiscussion with Newman of the Union's claim that it couldprovide job security. Newman concluded their discussionby cautioning Tyson that with the employee's absenteerecord he could be terminated at any time. A few dayslater, and on the eve of the election, Newman told Tysonthat if the Union won Tyson would be at home the nextday, thereby implying that the plant would be closed. Thelatter comments have already been held to violate Section8(a)(1). It is now held that on the basis of the foregoingfindings there is merit to Objection 5.1Objection No. 9:During the week of the election, theEmployer permitted employees to campaign againstPetitioner during their working hours and denied therightof adherents of Petitioner to campaign forPetitioner.The employees campaigning against Peti-tioner stated the plant would be closed if employeesvoted for Petitioner.This objectionmust stand or fall on the testimonyoffered as to the conduct of employees Curtis Purcell andWilliam Thompson during the period immediately beforethe election. Earlier herein it was found that the GeneralCounsel had failed to establish that these employees wereacting as agents of the Company or with any ostensibleauthority from the Respondent when they made adversecomments about the Union and predicted that the plantwould be closed if the Union won the election. Conse-quently, it is now found that there is no merit to thisobjection.Objection No. 11:By the acts set forth above and byother acts and conduct, the Employer interfered withthe rights of the employees to select a collective-bargaining representative.This type of omnibus objection, designed to rely onevidence unearthed during the course of a postelectioninvestigation, has been approved by the Board. -ThomasProductsCo.,Division of Thomas Industries, Inc.,169NLRB 706, 707 (1968) 24 Accordingly, any conductviolative of the Act in which the Respondent engagedduring the period between October 24, when the petition23Brantley and Stewartwere given only verbal warnings for their part inthis incident.Dempsey testifiedthat, until that time, both had had goodwork records.24thejurisdictionof theRegionalDirectorin makingpostelectioninvestigations is not hunted to the specific issues raised by the parties."International Shoe Company,123 NLRB 682,684 (1959);Carter-Lee LumberCompany,119 NLRB 1374, 1376 (1958) NEPTUNE WATER METER CO.was ,filed, and December 19, the date of the election, mustbe considered.As found earlier, on October 24, Supervisor HarmonDennis, and the Respondent, violated Section 8(a)(1) whenDennis interrogated employeeGeraldHendrix as towhether he knew anybody in the toolroom who had beendireptly involved in, the filing of the unfair labor practicecha4ges. It was likewise found a violation of that samesection of the Act for Superintendent Studioso to interro-gate employee Patterson shortly before the election abouthis circulation of a list among the employees, on nonwork-ing time, which listing was of those who planned to'attenda union meeting. Similarly, it was found violative of theActl for Supervisor Newman, in December and during thelast 2 weeks of the Union's campaign, to interrogateem^loyee Burnette, who was wearing a union button, as to1h . Burnette was supporting the Union and why heoight a labor organization was needed at Neptune. Itwas further found that the Respondent violated Section8(a)(1)when Newman, on this same occasion and afterquestioning him about the Union, told Burnette that he didnotl like the employee's attitude toward the Company andpredicted that if his "attitude" did not improve Burnette"might not be working there too much longer."On the basis of the foregoing findings it is now foundthat-there is merit in Objection 11. Moreover, having foundmerit in both Objection 5 and 11, it. will be recommendedthat the election be set aside and that Case 10-RC-10192be remanded to the Regional Director for Region 10 forthe, purpose of conducting a new election at a time andplace to be determined by the Regional Director.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and theUnion is a labor organization, all within the meaning of theAct.By discriminating in regard to the hire and tenure ofThomas T. McLemore and William D. Tyson, therebycouraging membership in the Union, the Respondenthengaged, and is _ engaging, in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.By interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed inSection 7 of the Act, the Respondent has engaged, and isengaging, in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.The aforesaid unfair labor practices are unfair laborp actives affecting commerce within the meaning ofSction 2(6) and (7) of the Act.5.The General Counsel has not proved by a prepon-derance of the evidence that the Respondent discriminato-ri ly discharged William Patterson, or that it interfered with,r strained, or coerced its employees in the exercise of theri is guaranteed by the Act, except by the specific actsd conduct found herein to have been violative.25 In the event no exceptions are filed as provided by Sea 102.46 of theRlutesand Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.THE REMEDY439Having found that the Respondent has engaged incertain unfair labor practices, it will be recommended thatthe Respondent be ordered to cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.Having found that the Respondent discriminatorilydischarged Thomas T. McLemore and William D. Tyson,itwill be recommended that the Respondent be, ordered toofferMcLemore and Tyson immediate and full reinstate-ment without prejudice to their seniority or other rightsand privileges, and make them whole for any loss ofearnings that they may have suffered from the time of theirdischarges to the date of the Respondent's offer ofreinstatement. The backpay for the foregoing employeesshallbe computed in accordance with the formulaapproved in F.W.Woolworth Company,90 NLRB 289(1950), with interest computed in the manner and amountprescribed inIsis Plumbing & Heating Co.,138 NLRB 716,717-721 (1962)_ It will also be recommended that the saidRespondent be required to reserve and make available tothe Board, or its agents, on request, payroll and otherrecords to facilitate the computation of backpay due.As the unfair labor practices committed by the Respon-dent are of a character striking at the root of employees'rights safeguarded by the Act, it will be recommended thatthe said Respondent be ordered to cease and desist frominfringing in any manner upon the rights guaranteed inSection 7 of the Act.N.LRB. v. Entwistle Mfg. Ca,120F.2d 532 (C.A. 4, 1941).Upon the foregoing findings and conclusions and theentire record, and" pursuant to Section 10(c) of the Act,there is issued the following recommended:ORDER 25Neptune Water Meter Company, a Division of NeptuneInternational Corporation, Tallassee, Alabama, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging, or otherwise discriminating against, anyemployee because of activity on behalf of InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO-CLC, and its Local 694, or any other labor organiza-tion.(b) Interrogating any employee concerning that individu-al's union activity, or that of other employees, in a mannerconstituting a violation of Section 8(a)(1) of the Act.(c)Threatening its employees with loss of jobs orpromotions if they become members of, or assist, a labororganization.(d)Giving the impression of engaging in surveillance ofitsemployees with respect to their union or concertedactivities.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist any labor organiza-tion, to bargain collectively through representatives of their102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes 440DECISIONSOF NATIONALLABOR RELATIONS BOARDown choosing, or engage in concerted activities for thepurpose of collective bargaining or other mutual aid, or torefrain from any or all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Thomas T. McLemore and William D.Tyson immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights, and privileges and make them whole in themanner set forth in the section of this Decision entitled"The Remedy."(b) Preserve and', upon request, make available to theBoard or its `agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, ; - and all other recordsnecessary,or appropriate, to analyze the amount ofbackpay due under -the terms of this Order.(c) Post at its plant in Tallassee, Alabama, copies of theattached noticemarked "Appendix." 26 Copies of saidnotice, on`forms provided by the Regional Director forRegion 10, after being duly signed by the Respond'ent'sauthorized representative, shall be posted by it for a periodof 60 consecutive' days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 10, inwriting, within 20' days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges any unfair labor practices, other than asherein specifically found.IT IS ALSO FURTHER ORDERED that the election conductedon December 19, 1974, be set aside and that Case 10-RC-10192 be remanded to the Regional Director for Region 10to conduct a new election at such time as he deems thecircumstances permit the free choice of a bargainingrepresentative.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Interna-tional Union of Electrical, Radio and Machine Work-ers,AFL-CIO--CLC, 'and its Local 694, or any otherunion,by discharging, or otherwise discriminatingagainstour employees because of their union orconcerted activities.WE WILL NOT give the impression of engaging insurveillance of our employees with respect to-'theirunion or concerted activities. 'WE WILL NOT interrogate any employee concerningthat individual's' union activity, or that of any otheremployee, in a manner constituting a violation ofSection 8(a)(1) of the Act.WE WILL NOT threaten our employees with loss ofjobs or promotions if they become members of, orassist, a labor organization.WE WILL NOT in any other manner, interfere with,restrain, or coerce employees' in the exercise of theirright to self-organization, to form, join, or assist theabove-named union, or any other labor organization, tobargain collectively through representatives of theirown choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all suchactivities.WE WILL offer Thomas T. McLemore and WilliamD. Tyson immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority ' or 'other rights and privileges, and WEWILL make them whole for any loss of pay suffered as aresult of the discrimination against them.26 In the eventthat the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals, the words in the notice reading "Posted byOrderof the National Labor Relations Board" shall. read "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelationsBoard."NEPTUNE WATER METERCOMPANY, A DIVISION OFNEPTUNE INTERNATIONALCORPORATION